UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2010 Date of reporting period:May 31, 2010 Item 1. Reports to Stockholders. Annual Report Grubb & Ellis AGA Realty Income Fund Grubb & Ellis AGA U.S. Realty Fund Grubb & Ellis AGA International Realty Fund May 31, 2010 Investment Adviser Grubb & Ellis Alesco Global Advisors, LLC 400 El Camino Real Suite 1250 San Mateo, California 94402 Phone: 877-40-GRUBB (877-404-7822) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 18 STATEMENTS OF ASSETS AND LIABILITIES 24 STATEMENTS OF OPERATIONS 25 STATEMENTS OF CHANGES IN NET ASSETS 26 FINANCIAL HIGHLIGHTS 29 NOTES TO FINANCIAL STATEMENTS 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 41 NOTICE OF PRIVACY POLICY & PRACTICES 42 ADDITIONAL INFORMATION 43 Dear Shareholders: U.S. Market Outlook We expect 2010-2011 to mark the beginning of a 3-5 year recovery in U.S. commercial real estate, with the timing and pace of recovery mixed across property sectors.We believe that this recovery will be led by tepid annual Gross Domestic Product (GDP) growth of 1.0-2.0%, flat short and long term interest rates, and an unemployment rate that will likely peak near 10.0%-10.5% in 2010, and move gradually down 1.0-1.5% per year, until stabilizing in the 6.0% range. We believe recession resilient property sectors – apartments, self-storage, manufactured-home communities – will be the first to recover due to 90-95% occupancy rates and no meaningful supply being delivered in most U.S. markets.Lodging and retail sectors, particularly mid-priced business and leisure hotels, and well-located regional malls, will likely see occupancies and rental rates begin to rise shortly thereafter, as U.S. consumers and businesses resume travelling and spending in a gradual, more modest post-financial crisis manner. We expect the office and industrial sectors to continue to suffer rent declines and high vacancy rates for the next 12-18 months, as anemic job growth stifles demand for new office and industrial space. As has historically been the case during a commercial real estate recovery, the equity capital markets are looking forward.U.S. REIT share prices have moved up sharply (over 100%), from their March 2009 lows.However, share prices remain approximately 50% below their March, 2007 highs, presenting REIT mutual fund investors with the potential for some attractively priced income and total return investment opportunities in both the REIT common and preferred equity markets. U.S. REITs have done an admirable job rebuilding their balance sheets, raising over $30 billion of cash in common and preferred equity offerings in the last 18 months, while also successfully accessing the secured and unsecured debt markets to refinance existing maturities.We believe that publicly traded REITs are well positioned to acquire assets from private, distressed sellers, comfortably service existing debt and, when earnings growth returns, grow common stock dividends. International Market Outlook We believe the global economic recovery remains on track despite increased risks as China continues efforts to cool its property market and Europe implements austerity measures in an attempt to control their debt crisis.On July 8, 2010 the International Monetary Fund (IMF) actually raised their forecast for 2010 global GDP growth to 4.6% from their April 2010 estimate of 4.2% as growth had been more robust than expected. The average masks large difference between countries.For 2010, the IMF is forecasting 3.3% growth for the U.S., 1.0% for the Euro area, 2.4% for Japan and 6.8% for developing economies.We expect these varying economic outlooks to drive meaningful differences in the health and performance of local property markets.Accordingly, our outlook varies by region.Following recent volatility in global equity markets, we believe certain regional property markets with strong property-level fundamentals now enjoy very attractive public market valuations. In Europe, some argue that the recent sell-off has created an attractive entry point but we are less bullish on the region’s near-term and medium-term prospects.Europe is taking a much more aggressive stance on government deficit reduction which is necessary to 3 stabilize debt markets but will certainly negatively impact demand. We expect muted economic growth (lower than all other major developed markets) for the next several years.We favor property stocks outside the Eurozone in oil-rich Norway where government finances are much stronger and real estate fundamentals are better.We also prefer property companies in Germany and France, two of Europe’s healthier economies where austerity measures will not be as drastic.We have no exposure to Greece, Ireland, Portugal or the Baltic countries and very limited exposure to Spain. In China, the government has undertaken a very public campaign to cool its overheating property markets.As a result, the Chinese equity market has been among the worst performers in the first half of 2010.We remain bullish on China retail as macro factors (rising disposable income, growing middle class, government mandates to increase domestic consumption, limited retail supply) are very supportive of strong property-level fundamentals.We are cautious on residential developers, although believe current share prices already reflect a substantial decline in property prices.We believe that bubbles were building in residential property prices in several Tier 1 Chinese cities (Shanghai, Beijing, Guangzhou and Shenzhen) and that recent government measures have begun to successfully reduce both prices and unit sales.We view these proactive steps taken by the Chinese government favorably.Once the Chinese residential market has stabilized, we believe that China has a structural undersupply of housing which presents residential developers with excellent medium and long term growth opportunity. In Brazil, we believe retail owners are currently enjoying very strong domestic demand as robust income growth and limited supply of malls has created among the world’s best retail environment.Additionally, the mall industry appears ripe for growth and consolidation as we expect a handful of public companies to gain significant market share over the next 2-3 years through development, expansions and acquisitions.Residential developers continue to address a structural shortage of housing and enjoy very accommodative government financing programs. Elsewhere in the world, we remain bullish on Australia as the economy remains strong and property stocks, pushed down by concerns about rising interest rates, appear attractively valued.Recent economic data points from Singapore and Hong Kong have been very impressive as well.Singapore office remains oversupplied, but residential and retail demand appears strong.In Hong Kong, we like both retail and office fundamentals.Despite strong economic and real estate fundamentals, we are generally more cautious of current valuations in Hong Kong and Singapore.In Japan, recent economic figures have been somewhat promising and it appears that real estate fundamentals are bottoming in the near-term, but we remain cautious.We are concerned about longer-term structural issues such as large forecasted budget deficits, large government debt (as % of GDP), deflation and ongoing demographic challenges. We believe these factors will create continued economic malaise and negatively impact long-term demand for commercial property. Grubb & Ellis AGA Realty Income Fund – GBEIX For the period from June 1, 2009 through May 31, 2010 the GBEIX posted a total return of 69.50% compared to the Dow Jones Select Real Estate Securities Index total return of 59.38% and the Merrill Lynch Fixed Rate Preferred Index total return of 24.87% over the same period. The GBEIX paid dividends of $0.592/share during the fore-mentioned period. Over the past year, the GBEIX benefitted primarily from its significant concentration in high-yielding REIT preferred equities that were bought at significant discounts to par. Total 4 returns were also enhanced by opportunistic purchases of common equity in the manufactured home and health care REITs. Looking forward, we expect to maintain our bias towards REIT preferred equities, where we believe an abundance of attractive risk-adjusted opportunities exist.A recent decline in REIT common share prices has also provided us with the opportunity to increase our concentration in REIT common equity in companies that, in our view, have attractive dividend yields and discounted valuations. Grubb & Ellis AGA U.S. Realty Fund – GBEUX For the period from June 1, 2009 through May 31, 2010 the GBEUX posted a total return of 70.16% compared to the Dow Jones Select Real Estate Securities Index total return of 59.38% over the same period. The GBEUX paid dividends of $1.409/share during the fore-mentioned period. The GBEUX outperformance was attributable to increased investment concentration in holdings that outperformed the benchmark. Shares in health care, manufactured home, self-storage and data center REITs were the greatest contributors to fund outperformance relative to the benchmark. The fund also benefited from the ownership of deeply discounted preferred equities of hotel and regional mall REITs. With real estate fundamentals nearing an inflection point and a sharp pullback in REIT common shares, we are focused on owning shares in companies that have outlooks for accelerating earnings growth and trade at discounts to the underlying value of their real estate. Our current bias is towards REITs in the hotel, apartment and self-storage sectors, where we anticipate the highest rent and earnings growth over the coming three and five-year periods. Grubb & Ellis AGA International Realty Fund – GBEWX For the period from June 1, 2009 through May 31, 2010, the GBEWX posted a total return of 9.65% compared to S&P Developed Ex-US Property Index total return of 13.02% over the same period. This underperformance occurred primarily in the first three months of the fiscal year (June 1, 2009 through August 31, 2009) and was driven most notably by our regional underweight in Australia where the market recorded very strong relative performance, as well as our modest out-of benchmark regional overweight in China where shares of residential developers underperformed as the government tempered its fiscal stimulus program.In the last nine months of the fiscal year (September 1, 2009 through May 31, 2010), the fund modestly outperformed its benchmark driven by strong relative performance in Continental Europe and Singapore offset by continued weak relative performance in Australia.In terms of stock selection, our strongest relative performance was driven by two Alberta-based Canadian real estate developers, a Singaporean hospital owner, a Chinese retail owner and Norwegian homebuilder.This was offset by weakness in a Japanese office developer, Norwegian office and hotel owner and an Australian-based property development company. Looking forward, we believe shares of international real estate companies are attractively valued and represent a compelling investment opportunity.The S&P Developed Ex-US Property Index fell 13.42% from its one-year peak on April 15, 2010 to the end of our fiscal year, May 31, 2010.The index has returned to mid-August 2009 levels.Over the period of relatively flat returns, fundamentals have meaningfully improved and stocks have quickly grown into their valuations. 5 We continue to find attractive value opportunities in Nordic Europe which we believe is less exposed to the European debt issues than many of the core Continental European markets. We also remain positive on Brazilian and Chinese retail owners.We remain cautious on Japanese developers due to lofty valuations despite a lackluster economic backdrop, longer-term demographic challenges and a government over-burdened with debt. Sincerely, Grubb & Elllis AGA Investment Team Jay Leupp Brett Johnson David Ronco Past performance is not a guarantee of future results. Opinions expressed are those of Grubb & Ellis and are subject to change, are not guaranteed, and should not be considered investment advice. The information contained in this report is authorized for use when preceded or accompanied by a prospectus. Mutual fund investing involves risk, including the potential loss of principal.Investors should be aware of the risks involved with investing in a fund concentrating in REITs and real estate securities, such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Investments in asset backed and mortgage backed securities include additional risks that investors should be aware of, such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investing in small and medium-sized companies involves greater risks than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Diversification does not assure a profit or protect against a loss in a declining market. Earnings Growth is a measure of growth in a company's net income over a specific period, often one year. The term can apply to actual data from previous periods or estimated data for future periods. Dow Jones Select Real Estate Securities Index (formerly Dow Jones Wilshire RESI) is a measure of the performance of publicly traded real estate securities with readily available prices. Merrill Lynch Fixed Rate Preferred Securities Index tracks the performance of fixed rate US dollar denominated preferred securities issued in the US domestic market. The Index includes preference shares (perpetual preferred securities), American Depository Shares/ Receipts (ADS/R), domestic and Yankee trust preferred securities having a minimum remaining term of at least one year, both DRD-eligible and non-DRD eligible preferred stock and senior debt. S&P Developed Ex-US Property Index (USD) is an unmanaged index constructed to include all developed market property companies with an available market capitalization of at least US $100 million and derive more than 60 percent of their revenue from property-related activities. Fund holdings as well as country and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for a full listing of fund holdings. It is not possible to invest directly in an index. The Grubb & Ellis AGA Funds are distributed by Quasar Distributors, LLC. 6 GRUBB & ELLIS AGA FUNDS Expense Example (Unaudited) As a shareholder of the Grubb & Ellis AGA Funds (the “Funds”), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/09 - 5/31/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. You will pay an initial sales charge of 5.00% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within ninety days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 GRUBB & ELLIS AGA FUNDS Expense Example (Continued) Grubb & Ellis AGA Realty Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/09 5/31/10 12/1/09 – 5/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.48%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Grubb & Ellis AGA U.S. Realty Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/09 5/31/10 12/1/09 – 5/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Grubb & Ellis AGA International Realty Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/09 5/31/10 12/1/09 – 5/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 8 GRUBB & ELLIS AGA REALTY INCOME FUND Investment Highlights The investment objective of the Fund is current income through investment in real estate securities. Long-term capital appreciation is a secondary investment objective of the Fund. The Fund’s allocation of portfolio holdings as of May 31, 2010 is shown below. Components of Portfolio Holdings % of Investments Continued 9 GRUBB & ELLIS AGA REALTY INCOME FUND Investment Highlights (Continued) Total Returns as of May 31, 2010 Annualized One Since Inception Year (7/30/08) Grubb & Ellis AGA Realty Income Fund Total returns with sales charge 60.97% 9.07%(1) Total returns without sales charge 69.50% 12.18% Dow Jones Select Real Estate Securities Index 59.38% (8.06)% Merrill Lynch Fixed Rate Preferred Index 24.87% (1.57)% S&P 500 Index 20.99% (6.33)% The Fund implemented a sales charge effective March 31, 2009. Total returns with sales charge are calculated based on a 5.00% sales charge paid at inception of the Fund on July 30, 2008. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-40-GRUBB (877-404-7822). The Fund imposes a 1.00% redemption fee on shares held less than ninety days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. Continued 10 GRUBB & ELLIS AGA REALTY INCOME FUND Investment Highlights (Continued) The Dow Jones Select Real Estate Securities Index (formerly the Dow Jones Wilshire Real Estate Securities Index) measures the performance of publicly traded real estate securities. The Merrill Lynch Fixed Rate Preferred Index is an unmanaged index that includes perpetual preferred issues. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 11 GRUBB & ELLIS AGA U.S. REALTY FUND Investment Highlights The investment objective of the Fund is total return through long term capital appreciation.The secondary investment objective is current income, including interest and dividends from portfolio securities.The Fund’s allocation of portfolio holdings as of May 31, 2010 is shown below. Components of Portfolio Holdings % of Investments Continued 12 GRUBB & ELLIS AGA U.S. REALTY FUND Investment Highlights (Continued) Total Returns as of May 31, 2010 Annualized One Since Inception Year (12/31/08) Grubb & Ellis AGA U.S. Realty Fund Total returns with sales charge 61.60% 47.89% Total returns without sales charge 70.16% 53.39% Dow Jones Select Real Estate Securities Index 59.38% 29.27% S&P 500 Index 20.99% 16.81% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-40-GRUBB (877-404-7822). The Fund imposes a 1.00% redemption fee on shares held less than ninety days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. Continued 13 GRUBB & ELLIS AGA U.S. REALTY FUND Investment Highlights (Continued) The Dow Jones Select Real Estate Securities Index (formerly the Dow Jones Wilshire Real Estate Securities Index) measures the performance of publicly traded real estate securities. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 14 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Investment Highlights The investment objective of the Fund is total return through long term capital appreciation.The secondary investment objective is current income, including interest and dividends from portfolio securities.The Fund’s allocation of portfolio holdings as of May 31, 2010 is shown below. Components of Portfolio Holdings % of Investments Continued 15 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Investment Highlights (Continued) Total Returns as of May 31, 2010 Annualized One Since Inception Year (12/31/08) Grubb & Ellis AGA International Realty Fund Total returns with sales charge 4.16% 39.60% Total returns without sales charge 9.65% 44.79% S&P Developed BMI Property (ex U.S.) Index 13.02% 19.82% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-40-GRUBB (877-404-7822). The Fund imposes a 1.00% redemption fee on shares held less than ninety days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. Continued 16 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Investment Highlights (Continued) S&P Developed BMI Property (ex U.S.) Index is an unmanaged index constructed to include all developed market property companies with an available market capitalization of at least $100 million and derive more than 60% of their revenue from property-related activities. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 17 GRUBB & ELLIS AGA REALTY INCOME FUND Schedule of Investments May 31, 2010 Shares Value PREFERRED STOCKS 66.54% Real Estate 66.54% Apartment Investment & Management Co. Series Y, 7.875% $ Ashford Hospitality Trust, Inc. Series A, 8.550% Ashford Hospitality Trust, Inc. Series D, 8.450% CBL & Associates Properties, Inc. Series C, 7.750% CBL & Associates Properties, Inc. Series D, 7.375% Cedar Shopping Centers, Inc. Series A, 8.875% Colonial Properties Trust Series D, 8.125% Cousins Properties, Inc. Series A, 7.750% Developers Diversified Realty Corp. Series H, 7.375% Entertainment Properties Trust Series D, 7.375% First Industrial Realty Trust, Inc. Series J, 7.250% Glimcher Realty Trust Series F, 8.750% Glimcher Realty Trust Series G, 8.125% Hersha Hospitality Trust Series A, 8.000% Lexington Realty Trust Series D, 7.550% Sunstone Hotel Investors, Inc. Series A, 8.000% TOTAL PREFERRED STOCKS (Cost $5,778,402) REAL ESTATE INVESTMENT TRUSTS 30.82% CapLease, Inc. Cogdell Spencer, Inc. Dynex Capital, Inc. Entertainment Properties Trust Glimcher Realty Trust Hospitality Properties Trust National Retail Properties, Inc. Ramco-Gershenson Properties Trust Starwood Property Trust, Inc. Sun Communities, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,845,982) Principal Amount SHORT-TERM INVESTMENTS 0.06% Money Market Fund 0.06% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $5,863) Total Investments (Cost $8,630,247) 97.42% Other Assets in Excess of Liabilities 2.58% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. 18 GRUBB & ELLIS AGA U.S. REALTY FUND Schedule of Investments May 31, 2010 Shares Value COMMON STOCKS 4.57% Real Estate 4.57% Forestar Group, Inc. (a) $ TOTAL COMMON STOCKS (Cost $124,218) PREFERRED STOCKS 9.28% Real Estate 9.28% Ashford Hospitality Trust, Inc. Series D, 8.450% Felcor Lodging Trust, Inc. Series C, 8.000% (a) TOTAL PREFERRED STOCKS (Cost $193,018) REAL ESTATE INVESTMENT TRUSTS 86.01% Alexandria Real Estate Equities, Inc. Apartment Investment & Management Co. Ashford Hospitality Trust, Inc. (a) Associated Estates Realty Corp. AvalonBay Communities, Inc. Boston Properties, Inc. CapLease, Inc. Cogdell Spencer, Inc. DiamondRock Hospitality Co. DuPont Fabros Technology Inc. Entertainment Properties Trust Equity Residential Extra Space Storage, Inc. First Industrial Realty Trust, Inc. (a) General Growth Properties, Inc. Glimcher Realty Trust Hersha Hospitality Trust ProLogis Public Storage Ramco-Gershenson Properties Trust Simon Property Group, Inc. SL Green Realty Corp. Starwood Property Trust, Inc. Sun Communities, Inc. UDR, Inc. U-Store-It Trust Ventas, Inc. Vornado Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,939,241) The accompanying notes are an integral part of these financial statements. 19 GRUBB & ELLIS AGA U.S. REALTY FUND Schedule of Investments (Continued) May 31, 2010 Principal Amount Value SHORT-TERM INVESTMENTS 2.25% Money Market Fund 2.25% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $55,445) Total Investments (Cost $2,311,922) 102.11% Liabilities in Excess of Other Assets (2.11)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 20 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Schedule of Investments May 31, 2010 Shares Value COMMON STOCKS 66.74% Australia 5.42% ING Office Fund $ Lend Lease Group Austria 2.36% Conwert Immobilien Invest SE (a) Bermuda 2.55% Great Eagle Holdings Ltd. Brazil 4.23% Aliansce Shopping Centers SA PDG Realty SA Empreendimentos e Participacoes Canada 1.82% Genesis Land Development Corp. (a) Melcor Developments Ltd. Cayman Islands 8.44% China Resources Land Ltd. Renhe Commercial Holdings Co. Ltd. Shimao Property Holdings Ltd. Finland 1.16% Sponda OYJ Hong Kong 12.88% Henderson Land Development Co., Ltd. Shun Tak Holdings Ltd. Sun Hung Kai Properties Ltd. Japan 14.36% Daito Trust Construction Co., Ltd. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Luxembourg 2.45% GAGFAH SA Norway 4.17% Norwegian Property ASA Olav Thon Eindom A/S The accompanying notes are an integral part of these financial statements. 21 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Schedule of Investments (Continued) May 31, 2010 Shares Value COMMON STOCKS 66.74% (Continued) Singapore 6.34% Allgreen Properties Ltd. $ CapitaLand Ltd. Wing Tai Holdings United Kingdom 0.56% Safestore Holdings PLC TOTAL COMMON STOCKS (Cost $1,019,126) REAL ESTATE INVESTMENT TRUSTS 32.65% Australia 13.81% Charter Hall Office Dexus Property Group Mirvac Group Westfield Group France 4.33% Unibail-Rodamco SE Germany 0.39% Alstria Office - AG Hong Kong 2.35% The Link Netherlands 2.64% Eurocommercial Properties NV Singapore 3.35% Parkway Life Real Estate Investment Trust United Kingdom 5.78% British Land Co., PLC Land Securities Group PLC Segro PLC TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $497,277) WARRANTS 0.03% Hong Kong 0.03% Henderson Land Development Co., Ltd. (b) (c) Expiration: June, 2011, Exercise Price: $58.000 TOTAL WARRANTS (Cost $0) The accompanying notes are an integral part of these financial statements. 22 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Schedule of Investments (Continued) May 31, 2010 Principal Amount Value SHORT-TERM INVESTMENTS 3.22% Money Market Fund 3.22% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $45,911) Total Investments (Cost $1,562,314) 102.64% Liabilities in Excess of Other Assets (2.64)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Fair valued security. The aggregate value of fair valued securities at May 31, 2010 was $465 which represents 0.03% of net assets. (c) The Adviser has deemed this security to be illiquid. Abbreviations A/S – Aktieselskab is the Danish term for a stock-based corporation. AG – -Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. ASA – -Allmennaksjeselskap is a Norwegian term signifies that the company is listed in the stock-exchange. NV – Naamloze Vennootschap is the Dutch term for a public limited liability company. OYJ – Osakeyhtio is the Finnish equivalent of a limited company. PLC – Public Limited Company SA – Generally designates corporations in various countries, mostly those employing the civil law. SE – European public company The accompanying notes are an integral part of these financial statements. 23 GRUBB & ELLIS AGA FUNDS Statements of Assets and Liabilities May 31, 2010 Realty U.S. International Income Fund Realty Fund Realty Fund Assets Investments, at value (cost of $8,630,247, $2,311,922 and $1,562,314, respectively) $ $ $ Cash — — Receivable for investments sold — Receivable for Fund shares sold — — Dividends and interest receivables 46 Receivable from Adviser Other assets Total Assets Liabilities Payable for investments purchased — — Payable for Fund shares redeemed — Payable to affiliates Accrued distribution fee Accrued expenses and other liabilities Total Liabilities Net Assets $ $ $ Net assets consist of: Paid-in capital Accumulated net investment loss — — ) Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation — — ) Net assets $ $ $ Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) Net asset value and redemption price per share(1) $ $ $ Maximum offering price per share (Net asset value per share divided by 0.95)(2)(3) $ $ $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee for shares redeemed within 90 days of purchase. Reflects a maximum sales charge of 5.00%. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on shares redeemed within twelve months of purchase, if purchased at net asset value of $1,000,000 or more. The accompanying notes are an integral part of these financial statements. 24 GRUBB & ELLIS AGA FUNDS Statements of Operations For the Year Ended May 31, 2010 Realty U.S. International Income Fund Realty Fund Realty Fund Investment Income: Dividends* $ $ $ Interest 73 Expenses: Investment advisory fees Fund administration fees Audit and tax fees Fund accounting fees Legal fees Transfer agent fees and expenses Federal and state registration fees Distribution fees Chief Compliance Officer fees and expenses Custody fees Reports to shareholders Trustees’ fees and related expenses Other expenses Total expenses before waiver Less waivers and reimbursements by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain (Loss): Net realized gain (loss) on: Investments Foreign currency translation — — Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency translation — — ) ) Net gain (loss) on investments and foreign currency translation ) Net Increase (Decrease) in Net Assets Resulting from Operations $ $ $ ) *Net of foreign taxes withheld $
